Case: 18-12178    Date Filed: 12/13/2018    Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12178
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:17-cr-00287-LMM-JFK-8



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

RODNEY ANTWAIN SALTER,

                                                               Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (December 13, 2018)

Before MARCUS, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:

      Rodney Salter, a former letter carrier for the United States Postal Service,

appeals his 60-month sentence for conspiracy to distribute at least 500 grams of
              Case: 18-12178     Date Filed: 12/13/2018    Page: 2 of 4


cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846, and accepting

bribes as a public official, in violation of 18 U.S.C. § 201(b)(2). He argues that the

district court clearly erred when it found him ineligible for “safety-valve” relief

under U.S.S.G. § 5C1.2.

      We review the district court’s factual determinations under the U.S.S.G.

§ 5C1.2 safety-valve provision for clear error. United States v. Cruz, 106 F.3d

1553, 1557 (11th Cir. 1997) (citation omitted). A district court’s choice between

“two permissible views” of the same evidence “is the very essence of the clear

error standard of review.” United States v. Rodriguez De Varon, 175 F.3d 930,

945 (11th Cir. 1999) (citation omitted). We rarely find clear error “[s]o long as the

basis of the trial court’s decision is supported by the record and does not involve a

misapplication of a rule of law.” Id.

      The safety-valve provision—§ 5C1.2(a) of the Sentencing Guidelines—

provides that a district court “shall impose a sentence in accordance with the

applicable guidelines without regard to any statutory minimum sentence,” if it

finds that the defendant satisfies the following relevant provision:

      (5)    not later than the time of the sentencing hearing, the defendant
             has truthfully provided to the Government all information and
             evidence the defendant has concerning the offense or offenses
             that were part of the same course of conduct or of a common
             scheme or plan, but the fact that the defendant has no relevant or
             useful other information to provide or that the Government is
             already aware of the information shall not preclude a


                                           2
              Case: 18-12178     Date Filed: 12/13/2018    Page: 3 of 4


             determination by the court that the defendant has complied with
             this requirement.

18 U.S.C. § 3553(f)(5). A qualifying defendant’s offense level is also decreased

by two levels, pursuant to U.S.S.G. § 2D1.1(b)(17).

      The defendant has the burden of proving his eligibility for relief under

§ 5C1.2. Cruz, 106 F.3d at 1557. To satisfy § 5C1.2(a)(5), the defendant “must

demonstrate to the court that he has made a good faith attempt to cooperate with

the authorities.” Id. (quotation omitted). Section 5C1.2(a)(5) is a “tell-all

provision: to meet its requirements, the defendant has an affirmative responsibility

to truthfully disclose to the government all information and evidence that he has

about the offense and all relevant conduct.” United States v. Johnson, 375 F.3d

1300, 1302 (11th Cir. 2004) (quotation and citation omitted).

      While engaged in the conspiracy to distribute cocaine, Salter corresponded

with the confidential source (CS) and discussed using P.O. Boxes, how to address

the packages, and what sizes and quantity of drugs would be suitable. Salter also

sent the CS an address and information about when to send packages that were

later picked up by his co-conspirator and given to the CS in exchange for money.

Later, before his sentencing hearing, Salter requested a safety-valve interview at

which time he denied any knowledge about his co-conspirator delivering or

intercepting any packages.



                                          3
               Case: 18-12178     Date Filed: 12/13/2018    Page: 4 of 4


      Based on the record before us, we conclude that the district court did not

clearly err when it found Salter ineligible for safety-valve relief. Salter did not

truthfully provide all information and evidence regarding his co-conspirator’s

involvement in the post-office drug-mailing scheme. He maintained—through two

debriefings—that he had no knowledge of his co-conspirator’s involvement in the

scheme beyond her initially introducing him to the CS. Salter’s statements,

however, were inconsistent with documented communications between Salter and

the CS, which, when viewed in combination with the co-conspirator’s activities,

clearly implied an ongoing pattern of communication between Salter and his

co-conspirator. Salter provided no additional evidence to resolve these

inconsistencies, and therefore did not meet his burden of proving his eligibility for

safety-valve relief. Particularly where the district court considered at length “the

details of the calls and the text messages and the evidence” and admitted that “this

is a very close call,” we find no clear error. We therefore AFFIRM Salter’s

sentence.




                                           4